Citation Nr: 1526994	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-40 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for restless leg syndrome, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in December 2013 and July 2014, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for restless leg syndrome, to include secondary to herbicide exposure.  The VA treatment records show that he has reported pain, tingling, and numbness in his legs on numerous occasions.  He has been diagnosed with restless leg syndrome since March 2010.  

This issue was previously remanded in December 2013 and July 2014 in order to obtain a medical examination report and opinion as to the nature and likely etiology of the claimed leg disorder.  The prior remands specifically requested that the VA examiner provide an opinion as to whether it is at least as likely as not that any leg disorder is related to his active duty service, including due to exposure to Agent Orange and due to in-service treatment for a right skin fragment wound with infection.  

In January 2014, the Veteran was afforded a VA neurological examination.  The examiner noted that the Veteran had numbness, burning, and tingling in the legs and feet since 2009 and that there was mild paresthesias/dysesthesias and numbness of the lower extremities.  The Veteran said that he had been diagnosed with restless leg syndrome.  However, because March 2014 electromyogram (EMG) results were normal, the neurologist stated that the Veteran did not have findings consistent with peripheral polyneuropathy.  The physician who performed the EMG testing stated that the Veteran's symptoms were not consistent with peripheral polyneuropathy.  The symptoms mentioned were more consistent with restless leg syndrome.  Neither examiner provided an opinion regarding the relationship between restless leg syndrome and service.

In an April 2014 opinion, a VA examiner reviewed the record and opined that it was less likely than not that the restless leg syndrome was incurred in or caused by the in-service right shin fragment wound with infection and debridement.  It was noted that the Veteran had been diagnosed with restless leg syndrome since December 2009.  In most cases, it is a primary idiopathic disorder.  Hence, it was less likely to be secondary to a fragment wound infection. 

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The April 2014 examiner did not provide an opinion as to the relationship between restless leg syndrome and active service besides the right shin fragment wound, including the presumed exposure to herbicide agents.  Therefore, a new opinion must be obtained before the claim can be decided on the merits.

VA treatment records to August 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 2014 to the present before the remaining issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2014 to the present.

2.  Obtain an addendum to the VA examination report from April 2014.  The claims file must be made available to, and reviewed by, the examiner, and the examination report should reflect that the claims file was reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's restless leg syndrome had its onset in or is related to any aspect of service.

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's restless leg syndrome is related to the presumed in-service exposure to herbicide agents.

A complete rationale must be provided, with citation to any supporting facts.  If an opinion cannot be stated without resorting to speculation, explain why that is so.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

